                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     VINCENT KEITH BELL,                                 Case No. 18-cv-01245-SI
                                   8                     Plaintiff,
                                                                                             ORDER RE: PLAINTIFF’S
                                   9              v.                                         ADMINISTRATIVE MOTION
                                  10     CITY AND COUNTY OF SAN                              Re: Dkt. No. 33
                                         FRANCISCO, et al.,
                                  11
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13
                                              Plaintiff has filed an administrative motion requesting that the Court prohibit the parties from
                                  14
                                       seeking discovery before the April 10, 2020 initial case management conference, including
                                  15
                                       particularly a deposition of plaintiff noticed for March 6, 2020. Plaintiff’s counsel notes that he
                                  16
                                       entered his appearance on January 23, 2020, and states that he is out of the country until March 5.
                                  17
                                       Plaintiff’s counsel has also attached an email from defense counsel in which defense counsel offered
                                  18
                                       to cancel the March 6 deposition only on the condition that plaintiff’s counsel agree not to propound
                                  19
                                       any discovery until plaintiff’s deposition concluded, an offer that plaintiff’s counsel characterizes
                                  20
                                       as “unreasonable.”
                                  21
                                              Defendants oppose the motion, asserting inter alia that plaintiff’s counsel did not attempt to
                                  22
                                       meet and confer regarding this dispute, and that the Court’s October 11, 2019 Order of Service
                                  23
                                       authorized the commencement of discovery. Defendants accuse plaintiff’s counsel of stonewalling
                                  24
                                       defendants’ diligent efforts to take plaintiff’s deposition, and defendants also state that they need to
                                  25
                                       take plaintiff’s deposition before he is transferred to state custody, although it does not appear that
                                  26
                                       any such transfer is currently scheduled.1
                                  27

                                  28          1
                                                  Ms. Bers’ declaration states that “Mr. Bell is the defendant in an ongoing criminal case
                                   1           In light of the procedural posture of this case, the Court finds that the appropriate course is

                                   2   to stay all discovery until the April 10 case management conference. The Court’s October 11, 2019

                                   3   order was issued when plaintiff was proceeding pro se and detained at San Francisco County Jail,

                                   4   and the April 10 conference is the first scheduling conference that the Court will hold with counsel.

                                   5   At the April 10 case management conference the Court will set an expeditious schedule for

                                   6   discovery, including plaintiff’s deposition, as well as a schedule for dispositive motions and trial.

                                   7   In advance of the April 10 case management conference, the parties are directed to meet and confer

                                   8   in an effort to agree upon a protective order and a schedule for discovery, including a date for

                                   9   plaintiff’s deposition.

                                  10

                                  11           IT IS SO ORDERED.

                                  12
Northern District of California
 United States District Court




                                  13   Dated: February 27, 2020                      ______________________________________
                                                                                       SUSAN ILLSTON
                                  14                                                   United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                       with a next hearing date on March 3, 2020[, and] If Mr. Bell is convicted of the pending charges,
                                  28   given their severity and the likely length of his sentence, I expect that he will be transferred from
                                       San Francisco’s custody into state custody.” Bers Decl. ¶ 3 (Dkt. No. 34-1).
                                                                                           2
